           Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


JOSE PEREZ and SAMANTHA GALLEY,                                                 PLAINTIFFS
Each Individually and on Behalf of
All Others Similarly Situated


vs.                                   No. 5:20-cv-112


PINNACLE CLINICAL RESEARCH, PLLC                                                DEFENDANT


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COME NOW Plaintiffs Jose Perez and Samantha Galley (hereinafter “Plaintiffs”),

each individually and on behalf of others similarly situated, by and through their attorney

Josh Sanford of Sanford Law Firm, PLLC, and for their Original Complaint—Collective

Action (“Complaint”) against Defendant Pinnacle Clinical Research, PLLC (“Defendant”),

and in support thereof they do hereby state and allege as follows:

                         I.       PRELIMINARY STATEMENTS

      1.     This is an action brought by Plaintiffs, each individually and on behalf of all

others similarly situated, against Defendant pursuant to Section 216(b) of the FLSA.

      2.     Plaintiffs propose a Section 216 collective composed of all hourly-paid

employees within the past three years.

      3.     During the applicable time period, Plaintiffs and the proposed collective

members work/worked for Defendant and are/were denied their rights under applicable

federal wage and hour laws.

      4.     The proposed Section 216 collective will seek recovery of monetary

damages for overtime hours worked by Plaintiffs and the collective members.
                                             Page 1 of 11
                       Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                              Original Complaint—Collective Action
             Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 2 of 11




       5.      Plaintiffs, individually and on behalf of all others similarly situated, bring this

action under the Fair Labor Standards Act, 29 US.C. § 201, et seq. (“FLSA”), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest and

costs, including reasonable attorney’s fees as a result of Defendant’s commonly applied

policy and practice of failing to pay Plaintiffs and all others similarly situated overtime

compensation for all hours worked each week that they were/are made to work.

       6.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.

       7.      Plaintiffs have filed or will soon file their written Consents to Join this lawsuit

pursuant to Section 216 of the FLSA.

                              II.     JURISDICTION AND VENUE

       8.      The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       9.      The acts complained of herein were committed and had their principal effect

against Plaintiffs within the San Antonio Division of the Western District of Texas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                         III.   THE PARTIES

       10.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.




                                                Page 2 of 11
                          Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                  U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                                 Original Complaint—Collective Action
             Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 3 of 11




       11.    Plaintiff Jose Perez is an individual and resident and domiciliary of Bexar

County. He was employed by Defendant to work as an hourly employee within the three

(3) years preceding the filing of this Complaint.

       12.    Plaintiff Samantha Galley is an individual and resident and domiciliary of

Bexar County. She was employed by Defendant to work as an hourly employee within

the three (3) years preceding the filing of this Complaint.

       13.    At all times relevant herein, Plaintiffs have been entitled to the rights,

protection and benefits provided under the FLSA 29 U.S.C. § 201, et seq.

       14.    Defendant Pinnacle Clinical Research, PLLC, is a Texas professional

limited liability company, licensed to do business within the State of Texas.

       15.    Defendant Pinnacle Clinical Research, PLLC’s agent for service of process

in Texas is Hays L. Arnold, 8415 Datapoint Drive, Suite 1000, San Antonio, Texas 78229.

       16.    Defendant established and maintained the wage and employment practices

at issue in this case.

       17.    Defendant hired and fired, or had the right to fire, Plaintiffs and the collective

members, established and maintained the pay policies and work schedules for Plaintiffs

and the collective members, supervised Plaintiffs and the collective members, and

otherwise controlled the working conditions of Plaintiffs and the collective members.

       18.    Defendant is an “employer” within the meaning set forth in the FLSA and

was, at all times relevant to the allegations in this Complaint, Plaintiffs’ employer, as well

as the employer of the collective members.




                                               Page 3 of 11
                         Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                                Original Complaint—Collective Action
             Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 4 of 11




       19.    Defendant has employees engaged in commerce and has employees

handling or otherwise working on goods or materials that have been moved in or produced

for commerce by others.

       20.    Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three years preceding the filing of this Complaint.

                             IV.     FACTUAL ALLEGATIONS

       21.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       22.    Defendant’s primary business purpose is to coordinate and conduct medical

research and clinical trials in various areas, including non-alcoholic fatty liver disease,

ulcerative colitis and Crohn’s disease, among other services.1 Defendant employed

employees such as Plaintiffs and the collective members to accomplish these purposes.

       23.    Within three years prior to the filing of this Complaint, Defendant hired

Plaintiffs, among other individuals, to perform relevant duties such as taking patients’ vital

signs and taking patient information.

       24.    Plaintiff Perez worked for Defendant as an hourly-paid Clinical Research

Coordinator from approximately January 2017 through December 2019.

       25.    Plaintiff Galley worked for Defendant as an hourly-paid Clinical Research

and Training Coordinator from approximately October of 2105 through May of 2018.




       1      See https://www.pinnacleresearch.com/what-we-do/, last visited January 30, 2020.
                                              Page 4 of 11
                        Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                               Original Complaint—Collective Action
             Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 5 of 11




       26.    As hourly-paid employees, Plaintiffs performed tasks such as taking

patients’ vital signs and taking patient information, as well as other work, for Defendant.

Other hourly-paid employees for Defendant also performed the same type of work.

       27.    Defendant hired Plaintiffs and the members of the collective and set their

work schedules, including the hours to be worked, and paid them an hourly wage.

       28.    Defendant exercised comprehensive control over the employment of their

employees, including the employment of Plaintiffs and the collective members.

       29.    Defendant dictated the hours worked by their employees, including Plaintiffs

and the collective members.

       30.    Defendant established the method and rate of pay for their employees,

including Plaintiffs and the collective members.

       31.    In addition to their hourly rate of pay, Defendant paid Plaintiffs and other

hourly-paid employees additional compensation in the way of bonuses based on the

quantity and quality of work performed using objective criteria defined by Defendant in

advance.

       32.    Defendant did not include bonus payments when calculating overtime

wages for Plaintiffs and other hourly-paid employees.

       33.    Plaintiffs and other hourly-paid employees regularly worked in excess of

forty (40) hours per week for Defendant.

       34.    Plaintiffs and other hourly-paid employees worked in excess of forty (40)

hours per week in at least one week in which they performed work in connection with

receiving a bonus.




                                             Page 5 of 11
                       Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                              Original Complaint—Collective Action
              Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 6 of 11




        35.    Because Defendant did not include bonus payments in the overtime wage

calculations, Plaintiffs and other hourly-paid employees were not properly paid overtime

wages for all overtime hours worked by them.

        36.    Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiffs and other hourly-paid employees violated the FLSA.

        37.    Defendant knew or should have known that the job duties of Plaintiffs and

other hourly-paid employees required them to work hours in excess of forty (40) per week,

yet Defendant failed and refused to compensate them for their work as required by the

FLSA.

        38.    Upon information and belief, the pay practices that violate the FLSA alleged

herein were a centralized human resources policy implemented uniformly from

Defendant’s corporate headquarters.

        39.    At all times relevant hereto, Defendant was aware of the minimum wage

and overtime requirements of the FLSA.

                    V.    REPRESENTATIVE ACTION ALLEGATIONS

        40.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

        41.    Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        42.    Plaintiffs assert violations of the FLSA on behalf of all persons who were

employed by Defendant as hourly-paid employees from three years prior to the date of

the filing of this lawsuit, through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein bellow.

                                               Page 6 of 11
                         Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                                Original Complaint—Collective Action
            Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 7 of 11




      43.    Plaintiffs are unable to state the exact number of members of the Collective,

but believe that membership exceeds fifteen (15) persons.

      44.    Defendant can readily identify the members of the Collective, who are a

certain portion of the current and former employees of Defendant.

      45.    The proposed Collective members are similarly situated in that they have

been subject to uniform practices by Defendant which violated the FLSA, including:

      A.     Defendant’s uniform practice of requiring Collective members to work hours

in excess of forty per week;

      B.     Defendant’s uniform practice of paying Collective members bonus

payments which do not exceed fifty percent of pay during the representative period;

      C.     Defendant’s failure to include bonus payments when calculating overtime

wages for the Hourly Collective members; and

      D.     Defendant’s failure to pay members of the Collective proper overtime

compensation for all hours worked over forty (40) per week in violation of the FLSA, 29

U.S.C. § 201, et seq.

      46.    Because Collective members are similarly situated to Plaintiffs and are

owed overtime for the same reasons, the class is properly defined as follows:

                 Each hourly-paid employee within the three years
                  preceding the filing of this Original Complaint.

      47.    This action is properly brought as a collective action pursuant to the

collective action procedures of the FLSA.

      48.    Defendant can readily identify the members of the Section 16(b) Collective.

The names, physical addresses, electronic mailing addresses and phone numbers of the

FLSA collective action plaintiffs are available from Defendant, and a Court-approved
                                              Page 7 of 11
                        Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                               Original Complaint—Collective Action
             Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 8 of 11




Notice should be provided to the FLSA collective action plaintiffs via first class mail, email

and text message to their last known physical and electronic mailing addresses and cell

phone numbers as soon as possible, together with other documents and information

descriptive of Plaintiffs’ FLSA claim.

       49.     In addition, and in the alternative, Plaintiffs bring this action in their individual

and personal capacities, separate and apart from the collective claims set forth herein.

                               VI.       FIRST CAUSE OF ACTION
                           (Individual Claims for FLSA Violations)

       50.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       51.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay one and one-half times regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       52.     During the relevant time period, Defendant unlawfully refrained from paying

Plaintiffs, as hourly employees, a lawful overtime premium for hours worked over forty

(40) per week.

       53.     Defendant’s failure to properly pay overtime wages to Plaintiffs stems from

Defendant’s acts failing to include all bonuses in the calculation of Plaintiffs’ overtime

wages.

       54.     Defendant’s failure to pay Plaintiffs all overtime wages owed was willful.

       55.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable
                                                Page 8 of 11
                          Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                  U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                                 Original Complaint—Collective Action
               Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 9 of 11




attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint, plus periods of equitable tolling.

       56.      Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                            VII.    SECOND CAUSE OF ACTION
                      (Collective Action Claim for FLSA Violations)

       57.      Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       58.      Plaintiffs, on behalf of all others similarly situated, assert this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       59.      During the relevant time period, Defendant unlawfully refrained from paying

its hourly employees a lawful overtime premium for hours worked over forty per week.

       60.      Plaintiffs propose to represent a class of individuals who are owed overtime

wages and other damages for the same reasons as Plaintiffs, which may be defined as

follows:

                   All hourly-paid employees who received a bonus in
                connection with work performed during any week in which
                  they worked over forty hours in the past three years.

       61.      Defendant’s failure to pay the Collective members overtime wages owed

was willful.

       62.      By reason of the unlawful acts alleged herein, Defendant is liable to

members of the Section 216 collective for monetary damages, liquidated damages, and

costs, including reasonable attorneys’ fees, for all violations that occurred within the three

(3) years prior to the filing of this Complaint, plus periods of equitable tolling.
                                               Page 9 of 11
                         Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                                Original Complaint—Collective Action
             Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 10 of 11




       63.      Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs and all those similarly situated as provided by the FLSA, Plaintiffs

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                                VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Jose Perez and Samantha Galley,

each individually and on behalf of others similarly situated, respectfully pray for

declaratory relief and damages as follows:

       A.       That Defendant be summoned to appear and answer herein;

       B.       That Defendant be required to account to Plaintiffs, the collective members,

and the Court for all of the hours worked by Plaintiffs and the collective members and all

monies paid to them;

       C.       A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516, et seq.;

       D.       Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.       Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516, et seq.;

       F.       Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an




                                               Page 10 of 11
                         Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                                Original Complaint—Collective Action
            Case 5:20-cv-00112 Document 1 Filed 01/30/20 Page 11 of 11




amount equal to all unpaid overtime compensation owed to Plaintiffs and members of the

collective during the applicable statutory period;

       G.     An order directing Defendant to pay Plaintiffs and members of the collective

prejudgment interest, reasonable attorney’s fees and all costs connected with this action;

and

       H.     Such other and further relief as this Court may deem necessary, just and

proper.

                                                      Respectfully submitted,

                                                      JOSE PEREZ and SAMANTHA
                                                      GALLEY, Each Individually and
                                                      on behalf of All Others Similarly
                                                      Situated, PLAINTIFFS

                                                      SANFORD LAW FIRM, PLLC
                                                      One Financial Center
                                                      650 South Shackleford, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      Telephone: (501) 221-0088
                                                      Facsimile: (888) 787-2040

                                                      /s/ Josh Sanford
                                                      Josh Sanford
                                                      Tex. Bar No. 24077858
                                                      josh@sanfordlawfirm.com




                                             Page 11 of 11
                       Jose Perez, et al. v. Pinnacle Clinical Research, PLLC
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-112
                              Original Complaint—Collective Action
